DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/28/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL reference Cite No. 4 does not include a date of publication with at least a year of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings filed on 03/28/2019 are accepted by the Examiner.
Specification
The disclosure filed on 03/28/2019 are accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, receiving a machine learning model, model data associated with the machine learning model, and identifier generation data, where the model data includes data identifying a type of the machine learning model and specifications of the machine learning model, and the identifier generation data includes data utilized to generate identifier pairs for the machine learning model, each identifier pair includes substantially similar inputs, to the machine learning model, that cause the machine learning model to generate different outputs, selecting an identifier model, for generating the identifier pairs, based on the machine learning model, the model data, and the identifier generation data, processing the machine learning model, the model data, and the identifier generation data, with the selected identifier model, to generate the identifier pairs and identifier pair data and utilizing the identifier pairs to identify and provide authentication for the machine learning model; select an identifier model, for generating identifier pairs, based on a machine learning model, model data associated with the machine learning model, and identifier generation data, where the model data includes data identifying a type of the machine learning model and specifications of the machine learning model, and wherein the identifier generation data includes data utilized to generate identifier pairs for the machine learning model, where each identifier pair includes substantially similar inputs, to the machine learning model, that cause the machine learning model to generate different outputs, process the machine learning model, the model data, and the identifier generation data, with the selected identifier model, to generate the identifier pairs and identifier pair data, receive a request to verify an authenticity of another machine learning model, selectively verify the authenticity of the other machine learning model based on the identifier pairs, where the authenticity of the other machine learning model is verified when specific identifier pairs associated with the other machine learning model substantially match the identifier pairs, and where the authenticity of the other machine learning model is not verified when the specific identifier pairs associated with the other machine learning model fail to substantially match the identifier pairs, and provide an indication of the authenticity of the other machine learning model based on the request and based on selectively verifying the authenticity of the other machine learning model; and receive a machine learning model and model data associated with the machine learning model, the model data includes data identifying a type of the machine learning model and specifications of the machine learning model, receive identifier generation data that includes data utilized to generate identifier pairs for the machine learning model, where each identifier pair includes substantially similar inputs, to the machine learning model, that cause the machine learning model to generate different outputs, select an identifier model, for generating the identifier pairs, based on the machine learning model, the model data, and the identifier generation data, process the machine learning model, the model data, and the identifier generation data, with the selected identifier model, to generate the identifier pairs and identifier pair data, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walters (US 20200302234 A1) discloses system and method for efficient generation of machine-learning models.
Zhang (US 20200184272 A1) discloses framework for building and sharing machine learning components.
Chien (US 20200117817 A1) discloses utilizing heuristic and machine learning models to generate a mandatory access control policy for an application.
Bobroff (US 20190180199 A1) discloses guiding machine learning models and related components.
Andoni (US 20190130277 A1) discloses ensembling of neural network models.
Zeiler (US 20180089591 A1) discloses artificial intelligence model and data collection/development platform.
Crossley (US 20180063265 A1) discloses machine learning techniques for processing tag-based representations of sequential interaction events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636